*702MEMORANDUM **
Alberto Hernandez-Rodriguez appeals from his guilty-plea conviction and 37-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), as enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Hernandez-Rodriguez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. The government filed notification that it would not file an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). Because Hernandez-Rodriguez waived his right to appeal the conviction and the sentence imposed, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw as counsel of record and the motion to withdraw the July 9, 2007 motion for relief from compliance are GRANTED. The appeal is DISMISSED.

This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.